Hay, Ch. J.
i. PKOMissorcsr aiterátion. ‘ I. From the foregoing facts, it appears that as to Hooper and William and Cordelia Moody, the note was fully executed and delivered to the agent of plaintiff before it was signed by Ferguson, and his signature was obtained by James Hamilton without their knowledge or consent. The law is well settled that this constitutes a material alteration of the note, which avoids it as to all the prior parties thereto. Hall’s ad’mx, v. McHenry, 19 Iowa, 521; Dickerman v. Miner, 43 Iowa, 508, and cases cited.
*517It is urged that the note was not fully issued .and delivered to the payee when Ferguson’s name -was signed, and that, for. this reason, the rule above announced does not obtain. It is clear, however, that James Hamilton was not the agent of any makers of the note. He was the agent of plaintiff in the sale of the cattle, and the taking of the note with sureties. The delivery of the note to him was, as to the makers, a delivery to the plaintiff. The procuring of the signature of Ferguson was the act of the plaintiff, done by her agent.
’ II. As. to the defendant, Ferguson, the note is binding, This point was so determined in Dickerman v. Miner, supra. As to all the defendants, except Ferguson, the judgment is affirmed. As to defendant, Ferguson, the cause is
Reversed.